*470MEMORANDUM **
Jose Armenta-Alcantar appeals from the 60-month sentence imposed following his guilty-plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Armenta-Alcantar • contends that the government’s refusal to move for an additional one level reduction for acceptance of responsibility under U.S.S.G. § 3El.l(b) is arbitrary and amounts to vindictive prosecution. The government’s stated reason for not filing the motion was Armenta-Alcantar’s refusal to plead pursuant to a fast-track plea agreement. The government’s decision is not based on an unconstitutional motive, nor does it amount to arbitrary government action. See United States v. Espinoza-Cano, 456 F.3d 1126, 1138 (9th Cir.2006) (finding nothing improper about the government providing an incentive to plea bargain).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.